MEMORANDUM **
Laureano Lopez-Lemus appeals his 48-month sentence imposed after a guilty-plea conviction for two counts of improper entry into the United States by an alien, in violation of 8 U.S.C. § 1325(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Lopez-Lemus has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Lopez-Lemus has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.